DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,12 and 15 of U.S. Patent No. 10,965,991 in view of Lienhart et al (US 2006/0248569 and hereafter referred to as “Lienhart”).

Claim 1 of the instant application corresponds to
Claim 1 of US 10,965,991
A method comprising: 
determining, by a computing system, a location within a display environment provided by a playback device at which to display overlay content over video content provided by the playback device, wherein determining the location comprises: 







identifying an area within the display environment in which the playback device displays a navigation element native to the playback device, and 

based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display overlay content; and 

based on determining the location at which to display the overlay content, causing, by the computing system, the playback device to display the overlay content at the location and over the video content.
A method, comprising: 
video content currently playing within a display environment provided by a playback device; 
determining a location within the display environment at which to display an actionable element, wherein determining the location comprises: 
identifying, based on a fingerprint associated with the identified video content, an area within the display environment in which the playback device displays a navigation element native to the playback device, and 
based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display the actionable element; and 
in response to determining the location within the display environment at which to display the actionable element, displaying the actionable element at the determined location within the display environment, wherein the actionable element has a configuration that is based on a size of the identified area within the display environment, wherein the actionable element is based on the identified video content, and wherein the actionable element includes one or more user-selectable options to perform an action associated with the identified video content.



The instant application’s “computer system and over the video content” is an additional limitation. Lienhart discloses a computer system (Page 19, paragraph 0196) and causing display of the overlay content over the video content (Page 11, paragraph 0116, 0117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 10,965,991 with the missing limitations as taught by Lienhart in order to more efficiently detect differences in the incoming video stream and native elements (page 13, paragraph 0140-141, Page 19, paragraph 0196) as disclosed by Lienhart.

Claim 2, 4, 10 and 12 corresponds to Claims 1, 3, 15, and 12 of US 10,965,991 respectively.

Claims 1, 2, 4, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15 and 18 of U.S. Patent No. 10,979,771 in view of Lienhart.

Claim 1 of the instant application corresponds to
Claim 1 of US 10,979,771
A method comprising:

 determining, by a computing system, a location within a display environment provided by a playback device at which to display overlay content over video content provided by the playback device, wherein determining the location comprises: 
identifying an area within the display environment in which the playback device displays a navigation element native to the playback device, and 

based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display overlay content; and 
based on determining the location at which to display the overlay content, causing, by the computing system, the playback device to display the overlay content at the location and over the video content.
A method, comprising: 
identifying video content currently playing within a display environment provided by a playback device; 
determining a location within the display environment at which to display an actionable element, wherein determining the location comprises: 
identifying an area within the display environment in which the playback device displays a navigation element native to the playback device, and 
based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display the actionable element;
 in response to determining the location within the display environment at which to display the actionable element, displaying the actionable element at the determined location within the displaying environment, wherein the actionable element is based on the identified video content and includes a user-selectable option to perform an action associated with the identified video content; identifying different video content currently playing within the display environment provided by the playback device; and modifying a configuration of 


The instant application’s “computer system and over the video content” is an additional limitation. Lienhart discloses a computer system (Page 19, paragraph 0196) and causing display of the overlay content over the video content (Page 11, paragraph 0116, 0117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 10,979,771 with the missing limitations as taught by Lienhart in order to more efficiently detect differences in the incoming video stream and native elements (page 13, paragraph 0140-141, Page 19, paragraph 0196) as disclosed by Lienhart.
Claim 2, 4, 10 and 12 corresponds to Claims 1, 4, 15, and 18 of US 10,979,771 respectively.


Claims 1, 2, 4, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 15 and 17 of U.S. Patent No. 11,095,950 in view of Lienhart.


Claim 1 of the instant application corresponds to
Claim 1 of US 11,095,950 (not published until 08/17/2021 for application 16/126,771 published with 2019/0007742)


determining, by a computing system, a location within a display environment provided by a playback device at which to display overlay content over video content provided by the playback device, wherein determining the location comprises: 
identifying an area within the display environment in which the playback device displays a navigation element native to the playback device, and 
based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display overlay content; and


based on determining the location at which to display the overlay content, causing, by the computing system, the playback device to display the overlay content at the location and over the video content.

identifying video content currently playing within a display environment provided by a playback device; 
determining a location within the display environment at which to display a channel bar, wherein determining the location comprises: 
identifying, using a fingerprint representing the video content currently playing within the display environment, an area associated with a black bar, and using the area associated with the black bar as the location; 
displaying the channel bar at the determined location within the display environment, wherein the channel bar is based on the identified video content, and wherein the channel bar includes: a user-selectable option to display a webpage that provides information about the identified video 


The instant application’s “computer system and over the video content” is an additional limitation. Lienhart discloses a computer system (Page 19, paragraph 0196) and causing display of the overlay content over the video content (Page 11, paragraph 0116, 0117).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 11,095,950 with the missing limitations as taught by Lienhart in order to more efficiently detect differences in the incoming video 

Claim 2, 4, 10 and 12 corresponds to Claims 1, 7, 15, and 17 of US 11,095,950 respectively.


Claims 1, 2, 10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7 and 12 of U.S. Patent No. 10,965,992. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 10 and 12 of the instant application are broader than claims 1, 3, 7 and 12 of US 10,965,992.



Claim 1 of the instant application corresponds to
Claim 1 of US 10,965,992
A method comprising:











 determining, by a computing system, a location within a display environment provided by a playback device at which to display overlay content over video content provided by the playback device, wherein determining the location comprises:
identifying an area within the display environment in which the playback device displays a navigation element native to the playback device, and 
based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display overlay content; and 
based on determining the location at which to display the overlay content, causing, by the computing system, the playback device to display the overlay content at the location and over the video content.
A method, comprising: 
receiving, at data processing hardware of a media device, media content from a content feed; displaying, by the data processing hardware of the media device, the media content from the 
fingerprinting, by the data processing hardware of the media device, at least one frame of the media content to obtain a query fingerprint; 
determining, by the data processing hardware of the media device, a target overlay location within the display environment at which to display overlay content over the media content, wherein determining the target overlay location comprises: 
identifying an area within the display environment using the query fingerprint, and 


based on the identifying, selecting the identified area within the display environment as the target overlay location at which to display the overlay content; and 
in response to determining the target overlay location at which to display the overlay content, displaying, by the data processing hardware of the media device, the overlay content at the target overlay location and over the media content.


Claim 2, 10 and 12 corresponds to Claims 3, 7, and 12 of US 10,965,992 respectively.


Claims 1, 2, 10, 11, 12, 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 8, 9, 14 and 15 of copending Application No. 17/190,870 (reference application) in view of Lienhart.

Claim 1 of the instant application corresponds to
Claim 1 of US 17/190,870
A method comprising: 









determining, by a computing system, a location within a display environment provided by a playback device at which to display overlay content over video content provided by the playback device, wherein determining the location comprises:
 
identifying an area within the display environment in which the playback device displays a navigation element native to the playback device, and
 based on the identifying, selecting the identified area within the display environment as the location within the display environment at which to display overlay content; and 
based on determining the location at which to display the overlay content, causing, by the computing system, the playback device to display the overlay content at the location and over the video content.
A method, comprising: 
accessing, by data processing hardware of a computer system, a content feed provided by a content provider to a playback device; 

determining, by the data processing hardware of the computer system, a target overlay location within a display environment of the playback device at which to display overlay content over the media content, wherein the determining the target overlay location comprises: 
identifying an area within the display environment using the fingerprint, and 
based on the identifying, selecting the identified area within the display environment as the target overlay location at which to display the overlay content; and 
in response to determining the target overlay location at which to display the overlay content, causing, by the data processing hardware of the computer system, the playback device to display the overlay content at the target overlay location and over the media content.


The instant application’s “navigation element native to the playback device” is an additional limitation. Lienhart discloses navigation element native to the playback device (Paragraph 0116, 0117, 0135, 0141-0142).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify US 10,965,991 with the missing limitations as taught by Lienhart in order to more efficiently detect differences in the incoming video stream and native elements (page 13, paragraph 0140-141, Page 19, paragraph 0196) as disclosed by Lienhart.
Claim 2, 10, 11, 12, 13 corresponds to Claims 2, 8, 9, 14 and 15 of US 10,965,992 respectively.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 4, 2021